Citation Nr: 0834193	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-03 457	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to November 1945.  These matters originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2005 rating decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA), regional office (RO).  
In December 2007, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is of record.  

In January 2008, the Board remanded these issues for 
additional development.  At that time the Board characterized 
the issue pertaining to gastrointestinal disability as 
"whether new and material evidence has been received to 
reopen a claim for service connection for gastroenteritis."  
An unappealed February 1947 rating decision denied service 
connection for gastroenteritis.  The veteran's current 
gastrointestinal diagnoses are hiatal hernia and 
gastroesophageal reflux disease (GERD).  As the RO has 
adjudicated the current claim as one seeking service 
connection for a gastrointestinal disorder, and since there 
is no current diagnosis of gastroenteritis of record, the 
Board finds de novo consideration of the instant claim 
appropriate.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension was not manifested in service or within the 
veteran's first postservice year; a preponderance of the 
evidence is against a finding that his hypertension is 
related to his service or to a service connected disability.

2.  The veteran's episode of acute gastroenteritis in service 
resolved without residual disability; a chronic 
gastrointestinal disability was not manifested in service; 
and the veteran's current GERD and/or hiatal hernia are not 
shown to be related to his service, to include the episode of 
acute gastroenteritis therein.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).

2.  Service connection for a gastrointestinal disability (to 
include hiatal hernia and GERD) is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1), including as amended effective May 30, 2008; 73 
Fed. Reg. 23353 (April 30, 2008). VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Letters dated in March 2005 and 
March 2008 explained the evidence necessary to substantiate 
his claims, the evidence VA was responsible for providing, 
the evidence he was responsible for providing, and advised 
him to submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was afforded a VA examination to address his 
gastrointestinal disorder claim.  He has not been provided 
with a VA examination to address his hypertension claim; 
however review of the record indicates such examination is 
not necessary.  His service treatment records (STRs) do not 
show any diagnosis or treatment for hypertension.  While he 
has reported that his private physician indicated to him that 
his hypertension could be related to his service connected 
PTSD, he did not respond to a development letter sent to him 
in March 2008 requesting that he complete a release form in 
order for the RO to obtain the records of this physician.  
While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with the VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the burden was 
on the veteran to cooperate and he did not, VA was unable to 
obtain the private physician's records.  As it now stands, 
the record does not contain any competent evidence suggesting 
the veteran's current hypertension might be related to his 
service or to a service connected disability.  Consequently, 
a VA nexus opinion as to the etiology of the hypertension is 
not necessary.  See 38 C.F.R. § 3.159(c)(4).  The veteran was 
afforded a VA examination with respect to his 
gastrointestinal disability claim.  Accordingly, the Board 
finds that VA has satisfied its duties to notify and to 
assist pursuant to the VCAA.  It is not prejudicial to the 
appellant for the Board to proceed to decide the issues 
addressed on the merits.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

II.  Factual Background

The veteran's STRs show that he was treated for acute 
gastroenteritis in September 1945.  Blood pressure was noted 
as 110/80 at that time.

A March 1946 private physician's statement indicated that the 
veteran was "suffering some rectal difficulty which began 
while he was in the armed services."  A January 1947 
statement from another physician noted that the veteran was 
seen in September 1946 for a disturbance of the 
gastrointestinal tract.  "Nothing was found in the physical 
examination of any significance.  In view of the history and 
physical findings a diagnosis of pyloric spasm was made."

Records from the Cleveland Clinic dated from 1996 to 2005 
included references to hypertension; they do not contain any 
evidence regarding the etiology of that condition.  Service 
connection for PTSD was established by an August 2005 rating 
decision; the condition is currently rated 30 percent 
disabling.

A colonoscopy in February 2004 found sigmoid diverticulosis 
and two small polyps in the ascending colon.  In a statement 
received in April 2006, the veteran's sister noted that the 
veteran had experienced gastrointestinal symptoms since his 
return from service.

On VA examination in September 2006, the veteran reported 
that he had been diagnosed with GERD approximately ten years 
earlier.  He denied any diarrhea, constipation, melena, or 
hematemesis.  Upper gastrointestinal series showed no 
significant abnormality of the swallowing mechanism.  A large 
hiatal hernia was present.  Otherwise, the esophagus, 
stomach, and duodenum were normal.  No gastroesophageal 
reflux was noted.  The diagnosis was large hiatal hernia.  
The examiner stated that it would be pure speculation too 
determine that the veteran's now diagnosed GERD is related to 
his diagnosis of acute gastroenteritis incurred while in the 
active service in 1945. 



III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Disability that is 
proximately due to or the result of a service-connected 
disease or injury shall [also] be service connected.  
38 C.F.R. § 3.310(a).  Where a service-connected disability 
aggravates a nonservice- connected condition, a veteran may 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Certain chronic disabilities, including hypertension, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Hypertension

High blood pressure/hypertension was not noted in service.  
The first postservice evidence of hypertension is noted in 
treatment records dated in the 1990s, approximately five 
decades after the veteran's separation from service.  
Accordingly, service connection for the current hypertension 
disability on a direct basis, i.e., that it became manifest 
in service, and persisted, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The veteran's central contention is that his hypertension 
resulted from, or was aggravated by, his service connected 
PTSD.  Three threshold requirements must be met to establish 
secondary service connection.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met as hypertension has been diagnosed.  
Second, there must be evidence of a service-connected 
disability.  This requirement is also met; PTSD is service 
connected.  The final requirement is that there must be 
competent evidence of a nexus between the service- connected 
disability and the disability for which secondary service 
connection is claimed.  

Here, there is no competent (medical) evidence suggesting 
that the veteran's PTSD caused or might be aggravating his 
hypertension.  (In this regard, the Board again notes that 
the veteran did not cooperate with the RO's attempts to 
obtain private physician's records that he alleges contain 
nexus evidence.)  The veteran's own belief that his 
hypertension was caused by his PTSD is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

As there is no competent evidence in support of a nexus 
between the veteran's hypertension and his service or his 
service connected PTSD, the preponderance of the evidence is 
against the claim.  Accordingly, it must be denied.

Gastrointestinal Disorder

It is clearly shown by the record, and not in dispute, that 
the veteran has current gastrointestinal disability; GERD and 
hiatal hernia are diagnosed.  Likewise, it is not in dispute, 
that the veteran had an episode of acute gastroenteritis in 
service. What he must still show to substantiate his claim of 
service connection for a gastrointestinal disability is that 
the current disability is related to the symptoms in service.

The veteran's STRs show that his gastroenteritis was acute; 
his associated complaints were transitory; and that there was 
no chronic gastrointestinal disability as a result.  The 
January 1947 physician's statement indicated that nothing of 
significance was found on physical examination at that time.  
There is no medical evidence showing any treatment for 
gastroenteritis at any time after service.  Accordingly, 
service connection for a gastrointestinal disability on the 
basis that such disability was first manifested in service 
and persisted is not warranted.
 
Furthermore, there is no competent evidence that relates the 
veteran's current GERD and/or hiatal hernia to his active 
service/symptoms therein.  The only competent (medical) 
evidence that specifically addresses this matter, the report 
of a VA examination, is against his claim.  Significantly 
also, a lengthy time interval between service and the first 
postservice clinical notation of the hiatal hernia or GERD 
for which service connection is sought (here more than five 
decades) is, of itself, a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  As the veteran is a 
layperson, his own opinion relating his current 
gastrointestinal disabilities to symptoms in service is not 
competent evidence.  See Espiritu, supra.  

Significantly, the veteran told the VA examiner in 2006 that 
his GERD had been diagnosed ten years earlier, and no medical 
evidence showing ongoing complaints prior to the 1990s is of 
record.  The lay statement of the veteran's sister to the 
effect that he has had continuing gastrointestinal symptoms 
since service has little (if any) probative value in the 
matter of the etiology of the veteran's hiatal hernia and 
GERD in light of her lack of expertise in medical matters 
(See Espiritu, supra), in light of the veteran's own accounts 
that his GERD was diagnosed 10 years prior to the 2006 VA 
examination, and a record significant for the absence of any 
medical evidence of hiatal hernia or GERD during the lengthy 
postservice intervening period prior to the 1990's.

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for hypertension, including as secondary 
to service connected PTSD, is denied.

Service connection for a gastrointestinal disorder (to 
include hiatal hernia and GERD) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


